124 F.3d 207
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Repoleon GILBERT, Appellant,v.Marshall Dale REED, Warden, Cummins Unit;  Robert Long, FoodManager, Cummins Unit;  Bruce Collins, AssistantWarden, Cummins Unit, Appellees.
No. 97-1874.
United States Court of Appeals, Eighth Circuit.
Submitted:  Sept. 5, 1997.Filed:  Sept. 19, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
PER CURIAM.


1
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.


2
Repoleon Gilbert, an Arkansas inmate, appeals from the district court's1 order granting summary judgment in favor of defendant prison officials in his 42 U.S.C. § 1983 action.  After review of the record and the parties' briefs on appeal, we conclude that the judgment of the district court was correct, and that an extended opinion would have no precedential value.


3
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable James Maxwell Moody, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas